Citation Nr: 0716756	
Decision Date: 06/06/07    Archive Date: 06/18/07

DOCKET NO.  05-07 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel






INTRODUCTION

The veteran served on active military duty from August 1966 
to July 1969.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDING OF FACT

Post traumatic stress disorder (PTSD) is manifested by 
anxiety, depression, intrusive thoughts, nightmares, and 
sleep disturbance.  The objective evidence of record also 
demonstrated that the veteran is alert, cooperative, neatly 
groomed with good eye contact, normal speech, and no 
homicidal ideations.  


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim for entitlement to an 
initial evaluation in excess of 50 percent for PTSD, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).  Prior to initial 
adjudication of the veteran's claim, a November 2003 letter 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Although the letter did not 
notify the veteran of the assignment of effective dates or 
disability evaluations, there is no prejudice to the veteran 
because the preponderance of the evidence is against an 
initial evaluation in excess of 50 percent for PTSD.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
Moreover, the veteran demonstrated actual knowledge of the 
assignment of effective dates and disability evaluations by 
requesting, and receiving, an earlier effective date and a 
higher initial evaluation.  See Sanders v. Nicholson, No. 06-
7001 (Fed. Cir. May 16, 2007) (holding that evidence of the 
veteran's actual knowledge cures VCAA-defective notice).  The 
letter also essentially requested that the veteran provide 
any evidence in his possession that pertained to this claim.  
38 C.F.R. § 3.159(b)(1).  The veteran's service medical 
records, VA medical treatment records, VA examination 
reports, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is 
no indication in the record that additional evidence relevant 
to the issues decided herein is available and not part of the 
claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  As there is no indication that any failure on the 
part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 542-43 (2006); see also 
Dingess/Hartman, 19 Vet. App. 473.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2006).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2006).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2006).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
Board notes, however, that this rule does not apply here, 
because the current appeal is based on the assignment of an 
initial rating for a disability following an initial award of 
service connection for this disability.  Fenderson v. West, 
12 Vet. App. 119, 126 (1999).  Instead, evidence 
contemporaneous with the claim and the initial rating 
decision are most probative of the degree of disability 
existing when the initial rating was assigned and should be 
the evidence "used to decide whether an original rating on 
appeal was erroneous."  Fenderson, 12 Vet. App. at 126.  If 
later evidence indicates that the degree of disability 
increased or decreased following the assignment of the 
initial rating, "staged" ratings may be assigned for 
separate periods of time.  Fenderson, 12 Vet. App. at 126.

By a July 2004 rating decision, the RO granted service 
connection for PTSD and assigned a 30 percent evaluation 
under 38 C.F.R. § 4.130, Diagnostic Code 9411, effective 
September 10, 2003.  In October 2004, the veteran filed a 
notice of disagreement alleging he was entitled to a higher 
evaluation and an earlier effective date.  The RO issued a 
November 2004 statement of the case granting an earlier 
effective date of April 30, 2003 and denying an increased 
evaluation.  In February 2005, the veteran filed a 
substantive appeal regarding the disability evaluation.  In a 
March 2005 rating decision, the RO assigned a 100 percent 
evaluation under 38 C.F.R. § 4.29 (2006) from December 9, 
2003 through March 31, 2004.  By an April 2005 supplemental 
statement of the case, the RO assigned an initial evaluation 
of 50 percent.  

Because the veteran received the maximum schedular rating 
from December 9, 2003 through March 31, 2004, there is no 
issue in controversy regarding that time period.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993) (veteran is presumed to be 
seeking the maximum benefit allowed by law and regulation, 
and a claim remains in controversy where less than the 
maximum benefit is awarded).  Medical evidence from that time 
period is not considered in determining the appropriate 
evaluation.

April 2002 and August 2002 private treatment records noted 
good psychiatric condition.  

In an April 2004 VA medical record, the veteran reported 
feeling helpless.  Upon examination, the veteran had a sad 
mood, congruent affect, speech within normal limits, no 
problems with thought content or processes, and no 
psychomotor agitation.  The veteran presented no suicidal or 
homicidal ideations, plan, or intent.  

In a May 2004 VA PTSD examination, the veteran reported 
depression, intrusive and recurrent recollections, daily 
intrusive thoughts, flashbacks, distressing dreams, markedly 
reduced participation in activities, sleep disturbance, angry 
outbursts, and hypervigilance.  He reported that he worked 
all the time to help with his emotions.  He reported that he 
went to counseling in the 1970's and 1980's due to trouble 
with his wife and daughter, that he had been married since 
1970, that the marriage had always been in turmoil, and that 
he separated from his wife in the 1980's.  He stated that he 
began working at the United States Postal Service (USPS) in 
1970 but had been on sick leave since October 2003 due to his 
stress problems and did not think he could go back.  The 
examiner found the veteran alert, fully oriented, neat, 
well-groomed, cooperative, and friendly.  There was a 
constricted affect, dysphoric mood, intact concentration, no 
memory impairment, and anxiety.  The veteran was coherent, 
relevant, and rational, and there was intact abstractability, 
good judgment, fair to good insight, and high to average 
intelligence.  The veteran's thought content showed a 
preoccupation with Vietnam, but no evidence of hallucinations 
or delusions.  The examiner assigned a Global Assessment of 
Functioning (GAF) score of 50, which signifies serious 
symptoms, for example suicidal ideation, severe obsessional 
rituals, and frequent shoplifting; or any serious impairment 
in social, occupational, or school functioning, for example 
no friends, unable to keep a job.  See QUICK REFERENCE TO THE 
DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 (1994) (DSM-IV).

In a June 2004 VA medical record, the veteran reported that 
he had worked for the USPS for 30 years.  He reported 
decreased concentration and memory.  Upon examination, the 
veteran was neatly groomed with minimal anxiety, coherent, 
goal-directed thoughts, linear thoughts without evidence of 
thought disorder, grossly well-preserved cognitive functions, 
and fair insight and judgment.  The veteran denied suicidal 
and homicidal ideations or plans.  In an August 2004 VA 
record, the veteran reported anxiety, depression, disturbed 
sleep, dreams of dying, and intrusive thoughts.  He denied 
suicidal or homicidal ideations or auditory and visual 
hallucinations.  Upon examination, the veteran was alert and 
cooperative with fair eye contact, anxious mood, nonlabile 
affect, and normal rate, rhythm, and volume of speech.  A GAF 
score of 50 was assigned, which signifies serious symptoms, 
for example suicidal ideation, severe obsessional rituals, 
and frequent shoplifting; or any serious impairment in 
social, occupational, or school functioning, for example no 
friends, unable to keep a job.  See DSM-IV at 46-47.

In a September 2004 VA record, the veteran reported mood 
disturbance, sleep disturbance, and an inability to tolerate 
stress.  He was currently on sick leave from the USPS.  In 
another September 2004 VA record, the veteran reported 
depression, sleep disturbance, nightmares, and intense, 
continuous, distracting, and emotionally charged intrusive 
thoughts.  The veteran denied any suicidal or homicidal 
ideation, plan, or intent.  The veteran was worried that 
because he was on leave, he would be terminated before his 
retirement date of January 2005.  A GAF score of 46 was 
assigned, which signifies serious symptoms or any serious 
impairment in social, occupational, or school functioning.  
See DSM-IV at 46-47.  In an October 2004 VA record, the 
veteran reported depression, intrusive thoughts, crying 
episodes, survivor's guilt, isolation, and suicidal ideation 
without plan or intent.  In another October 2004 VA record, 
the veteran denied suicidal and homicidal ideations, plan, or 
intent.  A GAF score of 46 was assigned, which as noted 
above, signifies serious symptoms or any serious impairment 
in social, occupational, or school functioning.  See DSM-IV 
at 46-47.

In a November 2004 VA record, the veteran reported depression 
and nightmares.  Upon examination, the veteran was alert and 
cooperative with fair eye contact, anxious mood, broad and 
nonlabile affect, and normal speech.  The veteran reported 
auditory hallucinations, but denied suicidal and homicidal 
ideations.  A GAF score of 50 was assigned, which signifies 
serious symptoms, for example suicidal ideation, severe 
obsessional rituals, and frequent shoplifting; or any serious 
impairment in social, occupational, or school functioning, 
for example no friends, unable to keep a job.  See DSM-IV at 
46-47.  In another November 2004 VA record, the veteran 
denied suicidal or homicidal ideations, plan, or intent.  A 
GAF score of 46 was assigned, which as noted above, signifies 
serious symptoms or any serious impairment in social, 
occupational, or school functioning.  See DSM-IV at 46-47.

In a January 2005 statement, the veteran asserted that he was 
unable to work well with other employees of the USPS.  

In a February 2005 VA record, the veteran reported 
depression, numbness, and a lack of emotional connection to 
most people, places, and things.  The veteran reported sleep 
disturbance, frequent nightmares, and intrusive thoughts.  
The veteran denied suicidal or homicidal ideations.  A GAF 
score 46 was assigned, which indicates serious symptoms or 
any serious impairment in social, occupational, or school 
functioning.  See DSM-IV at 46-47.  In a March 2005 VA 
record, the veteran denied suicidal and homicidal ideations, 
plan, or intent.  A GAF score of 46 was assigned, which 
signifies serious symptoms or any serious impairment in 
social, occupational, or school functioning, for example no 
friends, unable to keep a job.  See DSM-IV at 46-47.  In 
another March 2005 VA record, the veteran denied suicidal or 
homicidal ideations, plan, or intent.  A GAF of 47 was 
assigned, which as noted above, contemplates serious symptoms 
or any serious impairment in social, occupational, or school 
functioning.  See DSM-IV at 46-47.  In another March 2005 VA 
record, the veteran reported depression, nightmares, and 
intrusive thoughts, but denied suicidal or homicidal 
ideations and auditory or visual hallucinations.  The veteran 
was alert and cooperative with fair eye contact, anxious 
mood, broad and nonlabile affect, and normal speech in rate, 
rhythm and volume.  The veteran reported auditory 
hallucinations, but denied suicidal or homicidal ideations.  
A GAF of 50 was assigned, which signifies serious symptoms or 
any serious impairment in social, occupational, or school 
functioning.  See DSM-IV at 46-47.


In an August 2005 lay statement, the veteran's wife stated 
that although she and the veteran had been married for 34 
years, it had been very difficult.  The veteran was moody, 
withdrawn, did not share his feelings, and was not involved 
with the children.  She stated they sought counseling 
multiple times, separated for a time, and that he often 
worked two jobs to avoid family time.

An August 2005 VA PTSD examination was conducted.  The 
veteran reported insomnia, sleep disturbance, nightmares 3 
times per week, guilt, anger, rage, and almost daily 
flashbacks.  He also reported suicidal thoughts, anxiety, 
isolation, withdrawal from others, and poor attention and 
concentration.  The veteran reported crowd avoidance, 
avoidance of war movies, and depression with at least weekly 
bouts of severe depression that include intense melancholy, 
depressed mood, no appetite, anhedonia, staying in bed almost 
all day, no energy, and constant thoughts of death.  The 
veteran reported that he lived with his wife of over 30 years 
and had two grown children.  He retired from the USPS in 
December 2004 after 37 years.  The veteran reported that his 
symptoms did not allow him to work with other people or in a 
structured environment.  The veteran reported that he was 
able to work at the USPS for so long because they were very 
tolerant of his symptoms and that his symptoms had worsened.  

The examiner found the veteran was oriented and dressed 
appropriately with good appearance, eye contact, grooming, 
and hygiene.  The veteran was cooperative and had normal 
speech that was goal-directed, relevant, and coherent.  There 
was appropriate abstract thinking, intact remote and recent 
memory, average intelligence, and good judgment, impulse 
control, and insight.  The examiner also found depression, 
frequent obsessional thoughts regarding the death of his two 
friends during service, paranoid thought content, visual 
hallucinations, and persecutory delusions, but no homicidal 
ideas.  The veteran had daily suicidal ideations that were 
particularly intense during each bout of depression.  The 
examiner found the disturbance was chronic and caused 
significant distress and impairment in social and 
occupational functioning.  A GAF score of 41 was assigned 
which indicated serious symptoms, for example suicidal 
ideation, severe obsessional rituals, and frequent 
shoplifting; or any serious impairment in social, 
occupational, or school functioning, for example no friends, 
unable to keep a job.  See DSM-IV at 46-47.

The veteran's current 50 percent evaluation contemplates PTSD 
manifested by occupational and social impairment with reduced 
reliability and productivity due to symptoms such as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  38 C.F.R. § 4.130, Diagnostic Code 
9411.  

The Board finds that the evidence of record does not support 
an initial evaluation in excess of 50 percent.  GAF scores 
are a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995).  The veteran's GAF scores of 41 to 50 
reflect serious symptoms, for example suicidal ideation, 
severe obsessional rituals, and frequent shoplifting; or any 
serious impairment in social, occupational, or school 
functioning, for example no friends, unable to keep a job.  
See DSM-IV at 46-47.  Although GAF scores are important in 
evaluating mental disorders, the Board must consider all the 
pertinent evidence of record and set forth a decision based 
on the totality of the evidence in accordance with all 
applicable legal criteria.  See Carpenter, 8 Vet. App. at 
242. 

The medical evidence of record shows that the veteran 
continuously reported anxiety, depression, nightmares, sleep 
disturbance, and intrusive thoughts.  The objective medical 
evidence of record consistently demonstrated the veteran was 
alert, cooperative, neatly groomed with good eye contact, 
normal speech, no delusions or hallucinations, and no 
suicidal or homicidal ideations.  In the most recent VA 
examination, the veteran reported daily suicidal ideations 
and visual hallucinations and the examiner found paranoid 
thought content.  The examiner also noted, however, there 
were no homicidal ideations, good impulse control, normal 
speech, and appropriate abstract thinking.  In addition, 
although the veteran had difficulty with occupational 
relationships, he had maintained continuous employment since 
at least 1970.  And although the veteran's marriage was 
tumultuous, he remained married since 1970.  The evidence of 
record thus does not demonstrate an inability to establish 
and/or maintain occupational and social relationships.  In 
addition, the evidence does not show obsessional rituals, 
spatial disorientation, or an inability to function 
independently.  The evidence does show however, normal 
speech, good impulse control, and good hygiene and 
appearance.  Accordingly, a 70 percent evaluation is not 
warranted.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (a 70 
percent rating is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships).

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An initial evaluation in excess of 50 percent for PTSD is 
denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


